PER CURIAM.
The above cases arise as the result of the Caernarvon crevasse which was artificially created in 1927. Each of the above cases involves a claim based on the charge that the claimant was deprived of the ability to earn his livelihood' in his chosen occupation.
In Alfred Oliver & Co. v. Board of Commissioners Orleans Levee District, 169 La. 438, 125 So. 441, the Supreme Court of Louisiana considered a case involving a question identical with that presented in each of the above cases and held that there was no right to recover. See, also, Acosta v. Board of Levee Commissioners, 12 La. App. 488, 126 So. 463; Foret v. Board, 169 La. 427, 125 So. 437; Fabre et al. v. Board, 170 La. 210, 127 So. 603, and Louisiana Southern Railway Company v. Board, 176 La. 687, 146 So. 470.
The judgment appealed from in each of the above cases is affirmed.
Affirmed.